In an action to recover damages for personal injury, plaintiffs appeal from (1) an order of the Supreme Court, Queens County, entered September 30, 1964, which denied their application for a general preference; and (2) an order of said court, entered February 19, 1965 upon reconsideration, which adhered to the original determination. Order, entered February 19, 1965 reversed, without costs; plaintiffs’ application for a general preference granted; and action remitted to the Trial Term for entry of an appropriate order. Appeal from order, entered September 30, 1964, dismissed; that order has been superseded by the order of February 19, 1965. In view of the extent of the alleged special damages, and the alleged injuries and protracted treatment, all uneontroverted, it is our opinion that denial of plaintiffs’ application for a general preference constituted an improvident exercise of discretion. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.